Case 1:19-cv-02292-RBJ Document 52 Filed 12/07/20 USDC Colorado Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:19-cv-02292-RBJ

 ____________________________________

 CTF BM OPERATIONS LTD.,

 Plaintiff,

 v.

 DELTA ENTERPRISE SOLUTIONS LLC,

 Defendant.



 ___________________________________________________________________________
 DEFENDANT’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S MOTION FOR
 COURT        CONFERENCE           RE:    INABILITY        TO     COMMUNICATE            WITH
 DEFENDANT’S COUNSEL TO CONCLUDE SETTLEMENT AGREEMENT


 Defendant, by and through its attorneys, and pursuant to the Local Rules of this Court,

 responds and objects to Defendant CTF BM Operations LTD. (“CTF”) Motion for Court

 Conference as follows:

                                PRELIMINARY STATEMENT
       1.       Defendant’s investigation and development of all facts and circumstances

 relating to this action is ongoing. These responses and objections are made without prejudice

 to, and are not a waiver of, Defendant’s right to rely on other facts or documents.

       2.       By making the accompanying responses and objections to Plaintiff’s motion

 for court conference, Defendant does not waive, and hereby expressly reserves, its right to

 assert any and all objections as to the admissibility of such responses into evidence, or in any

 other proceedings, on any and all grounds including, but not limited to, competency,

 relevancy, materiality, and privilege.

                                                1
Case 1:19-cv-02292-RBJ Document 52 Filed 12/07/20 USDC Colorado Page 2 of 6




       3.      Defendant expressly reserves the right to supplement, clarify, revise, or correct

 any or all of the responses and objections herein, and to assert additional objections or

 privileges, in one or more subsequent supplemental response(s).

       4.      The settlement and release document (the “Settlement Agreement”) has been

 accepted by Ms. Torrey Livenick, Defendant’s counsel, without the prior approval of the

 Defendant, and against the terms of engagement entered between Defendant and Ms.

 Livenick, a copy of which may be produced before the court, if required.

       5.      Further, under the laws of the land, Defendant has the right to proceed directly

 or engage another counsel of his choice.

       6.      The Terms of Engagement between Defendant and Ms. Torrey Livenick is set

 to expire on December 4, 2020 and will not be renewed.

                               OBJECTIONS TO THE MOTION

       1.      On October 2, 2020, Plaintiff’s counsel emailed Delta’s counsel with an offer

 of a set amount of money to be paid by Plaintiff CTF as consideration for full and final

 settlement and release of any and all claims that were or could have been brought by

 Defendant Delta (or any of its predecessor companies or subsequent companies) and/or David

 Kahn, Defendant’s sole LLC member, against Plaintiff (or any of its predecessors and related

 entities).

         2.    Defendant objects to the email dated October 16, 2020 attached by the

 counsels for the Plaintiff CTF along with the motion wherein Ms. Livenick has accepted the

 settlement offer. The Defendant’s sole LLC member was not copied on the email, or informed

 of the acceptance to the offer. The acceptance without approval and against the terms of the

 engagement between Ms. Torrey Livenick and Defendant is illegal per se, and such

 agreement cannot be enforced in the court of law.




                                               2
Case 1:19-cv-02292-RBJ Document 52 Filed 12/07/20 USDC Colorado Page 3 of 6




        3.      Defendant objects to the statement that Defendant’s sole LLC member never

 indicated that Ms. Livenick did not have authority to agree to the settlement on behalf of

 Delta or any disagreement as Defendant is under no obligation to do the same. The terms of

 engagement are between Defendant and Defendant’s counsel, and as per the terms, Ms.

 Livenick only had the right to perform her services, and represent Defendant in the matter,

 and not agree/disagree to any conditions/terms/statements/release/settlement/anything

 binding Defendant without Defendant’s approval. Hence, any action by Defendant’s counsel

 without the approval of Defendant is illegal, unlawful, and in breach of trust and her fiduciary

 duties towards the Defendant.

        An attorney will have no authority whatsoever to bind interests or waive rights of a

 person as his client until that person retains or employs him or until he is assigned by the

 court to be that person's counsel (7 C.J.S. Attorney and Client S.62 (1937).

        As a result of his employment, retainer, or assignment to the case, the attorney will

 have implied authority in regard to the general conduct of litigation to do or take all steps or

 actions which are necessary or incidental to the orderly prosecution, defense, or conduct of

 litigation or court proceeding (Mungin v. Florida E. Coast Ry., 318 F. Supp. 720, 732 (M.D.

 Fla. 1970). These implied powers, however, are limited only to matters of procedure or

 remedies and may not be used to impair a client's substantive rights or the cause of action

 (Mungin v. Florida E. Coast Ry., 318 F. Supp. 720 (M.D. Fla. 1970) (within scope of

 attorney's authority to amend complaint to state a class action); Linsk v. Linsk, 449 P.2d 760,

 74 Cal. Rptr. 544 (1969); State v. Bentley, 46 N.J. Super. 193, 134 A.2d 445 (Super. Ct. App.

 Div. 1957) (within attorney's authority to refuse to interview a witness).

        4.      Defendant objects to the statement that Plaintiff cannot negotiate or deal

 directly with Defendant’s sole LLC member as he is still represented in the matter by Ms.

 Livenick, as counsel of record. Defendant has already taken steps to approach her, seek her


                                                3
Case 1:19-cv-02292-RBJ Document 52 Filed 12/07/20 USDC Colorado Page 4 of 6




 response and terminate her services. Defendant has every right and authority to settle or

 negotiate on his own, being the sole LLC member or engage another counsel.

        5.      Defendant objects to the statement that Defendant cannot proceed pro se via

 its sole member, Mr. Kahn, who is not a lawyer and that Defendant should not be allowed to

 avoid enforcement of the settlement agreement and renegotiate the terms. That being said,

 though Defendant’s counsel accepted the terms of the settlement without approval, Defendant

 had then communicated to Ms. Livenick that he was, and still is, willing to accept the terms

 of the settlement and the amount offered by the Plaintiff (subject to the objections raised by

 the Defendant), provided however, the settlement should include:

        a. It is as a full and final settlement between the parties with respect to all suits, claims

 and proceedings brought by or against a party as of the effective date of the settlement, and

 there should be no further claim by either party against the other. Any settlement should

 safeguard the interests of both the parties. Besides that, the Defendant has no objections to

 the other terms of the settlement.

        b. Payment by the Plaintiff should be made directly and solely to the Defendant as

 Ms. Torrey Livenick has no claim to financial remuneration to the final claim settlement

 amount and is not an employee of the Defendant. Ms. Torrey Livenick will be compensated

 as per the Terms of Engagement with the Defendant. CTF should have no objection as to

 how the proceeds are being disbursed to the Defendant and their objection as to the transfer is

 invalid.

        WHEREFORE, Defendant Delta, through its sole LLC member, respectfully requests

 this Court to: (a) dismiss Plaintiff’s motion for the enforcement of the terms of the Settlement

 Agreement AS IS without the inclusion of mutual release wording as Defendant did not

 approve of the settlement offer accepted by Defendant’s counsel and she has acted against the

 terms of her engagement with Defendant, (b) allow the proceeds to come directly to the


                                                 4
Case 1:19-cv-02292-RBJ Document 52 Filed 12/07/20 USDC Colorado Page 5 of 6




 Defendant, and (c) allow time to the parties to see if they can reach a settlement since all the

 other terms are acceptable to the Defendant.



        Respectfully submitted this 3rd day of December, 2020.



                                                DELTA ENTERPRISE SOLUTIONS LLC

                                                _______________________________
                                                David Kahn
                                                9450 SW Gemini Dr.
                                                #53210 Beaverton
                                                OR 97008 Colorado




                                                 5
Case 1:19-cv-02292-RBJ Document 52 Filed 12/07/20 USDC Colorado Page 6 of 6




                                CERTIFICATE OF SERVICE

 I certify that on this 3rd day of December, 2020, the foregoing is being electronically
 submitted with the Clerk of the U.S. District Court via email, and the same is being copied to
 all the attorneys on record.




                                                             __________________________
                                                                    David Kahn




                                               6
